



Exhibit 10.19


[geelogo.jpg]
4553 GLENCOE AVENUE, SUITE 300
MARINA DEL REY, CA 90292
August 9, 2016
Kevin Trosian
c/o Global Eagle Entertainment Inc.
4553 Glencoe Ave., Suite 300
Marina Del Rey, CA 90292


Re: Amended and Restated Offer of Employment
Dear Kevin:
Global Eagle Entertainment Inc. (the “Company”) is providing you this letter
agreement (this “Agreement”), which amends and restates your prior Offer of
Employment dated May 23, 2014 (as supplemented by that certain notice of
promotion dated January 5, 2015 and as amended by that certain letter dated June
23, 2016, the “Original Offer”), on the following terms:
1.    Position. Your current title is SVP, Corporate Development and Investor
Relations and you currently report to the Chief Executive Officer of the
Company. This is a full-time position in the Company’s office in the Los
Angeles, CA area. By signing this Agreement, you confirm to the Company that
since the commencement of your employment you have had no contractual
commitments or other legal obligations that would prohibit you from performing
your duties for the Company.
2.    Period of Employment. Subject to Section 10 below, your employment with
the Company commenced on June 23, 2014 and will continue until you resign from
the Company or your employment with the Company is terminated (the “Employment
Period”).
3.    Cash Compensation. The Company pays you a “base” salary at the rate of
$264,601 per year (as may be reviewed and adjusted from time to time in the
discretion of the Company), less applicable withholdings and payroll taxes,
payable in accordance with the Company’s standard payroll schedule. In addition
to the foregoing base salary, subject to achieving certain performance
milestones to be agreed upon in writing between you and your supervisor, you
will be eligible for an annual performance bonus based on the GEE Annual
Incentive Plan as in




--------------------------------------------------------------------------------





effect from time to time with a current target bonus at 50% of your annual base
salary provided, that, final determination of eligibility and payment of all
performance bonuses shall be subject to the complete discretion of the
Compensation Committee of the Board of Directors of the Company.
4.    Equity Incentive. In connection with the Original Offer, you were granted
an option to purchase 125,000 shares of the Company’s Common Stock. The option
is subject to the terms and conditions applicable to options granted under the
Global Eagle Entertainment Inc. Amended and Restated 2013 Equity Incentive Plan
as in effect from time to time (the “Plan”). 25% of your option shares vested
after twelve (12) months of continuous service, and the balance will vest in
equal monthly installments over the following 36 months of continuous service,
as described in the Plan; provided, that, in the event of a Change of Control
(as defined below) and the termination of your employment without Cause (as
defined below) within the twelve (12) month period following the Change of
Control, all of your unvested shares pursuant to the foregoing grant will
immediately vest. Any shares of Common Stock that you acquire through the
exercise of any vested options may be subject to certain repurchase rights of
the Company, as further set forth in the Plan.
5.    Severance Pay. If, during the Employment Period, your employment with the
Company is terminated by the Company with Cause, or if you resign for any
reason, then you will only be entitled to receive your base salary through the
date of termination and will not be entitled to any other salary, bonus,
severance, compensation or benefits from the Company or affiliates thereafter,
other than those expressly required under applicable law (such as the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended). If your
employment with the Company is terminated by the Company without Cause during
the Employment Period, and, within twenty-one (21) days of your termination you
execute a general release in favor of the Company, its subsidiaries and their
affiliates in the form provided by the Company and such release becomes
effective and is not revoked, and you comply with the terms of this Agreement,
you will be entitled to receive your base salary and medical benefits for a
period equal to six (6) months after the date of termination. Subject to any
requirements under applicable law, the severance payments payable to you
pursuant to this offer letter will be paid over the six (6) months after the
date of termination in accordance with the Company’s normal payroll practices.
For purposes of this offer letter, “Cause” will mean (i) the commission of a
felony or other crime involving moral turpitude or the commission of any other
act or omission involving misappropriation, dishonesty, unethical business
conduct, disloyalty, fraud or breach of fiduciary duty, (ii) reporting to work
under the influence of alcohol, (iii) the use of illegal drugs (whether or not
at the workplace) or other conduct, even if not in conjunction with his duties
hereunder, which could reasonably be expected to, or which does, cause the
Company or any of its Subsidiaries material public disgrace, disrepute or
economic harm, (iv) repeated failure to perform duties as reasonably directed by
the Board and/or the Company’s principal executive officer, (v) gross negligence
or willful misconduct with respect to the Company or affiliates or in the
performance of your duties hereunder, (vi) obtaining any personal profit not
thoroughly disclosed to and approved by the Board in connection with any


2

--------------------------------------------------------------------------------





transaction entered into by, or on behalf of, the Company, its subsidiaries or
any of their affiliates, or (vii) materially violating any of the terms of the
Company’s, its subsidiaries’ or any of their affiliates’ rules or policies
which, if curable, is not cured to the Board’s satisfaction within fifteen (15)
days after written notice thereof to you, or any other breach of this offer
letter or any other agreement between you and the Company or any of its
Subsidiaries which, if curable, is not cured to the Board’s satisfaction within
fifteen (15) days after written notice thereof to you.
6.    Change in Control. For purposes of this Agreement, “Change in Control”
shall mean (i) the consummation of a merger or consolidation of the Employer
with or into another entity or any other corporate reorganization, if persons
who were not the ultimate equity owners of the Employer immediately prior to
such merger, consolidation or other reorganization own immediately after such
merger, consolidation or other reorganization 50% or more of the voting power of
the outstanding securities of each of (A) the continuing or surviving entity and
(B) any direct or indirect parent corporations of such continuing or surviving
entity; or (ii) the sale, transfer or other disposition of all or substantially
all of the Employer’s assets; A transaction shall not constitute a Change in
Control if its principal purpose is to combine the entities comprising the
Employer, change the state of the Employer’s incorporation or to create a
holding company that will be owned in substantially the same proportions by the
ultimate equity owners of the Employer’s securities immediately before such
transaction.
7.    Employee Benefits. You will be entitled to receive standard employee
benefits made available by the Company from time to time to its employees to the
full extent of your eligibility. Details of these benefits will be provided to
you under separate cover. At present, the Company offers medical, dental,
vision, and 401K plans. You will be entitled to fifteen (15) days of personal
time off per year and the other holidays normally observed by the Company during
the year.
8.    Expense Reimbursement. The Company shall reimburse you for all reasonable
business expenses actually incurred or paid by you in the performance of your
services on behalf of the Company in accordance with the Company’s expense
reimbursement policy. All reimbursable expenses shall be appropriately
documented in reasonable detail by Employee upon submission of any request for
reimbursement, and in a format and manner consistent with the Company’s expense
reporting policies and procedures, as well as applicable federal and state tax
record-keeping requirements.
9.    Proprietary Information and Inventions Agreement. As a condition of your
employment with the Company, you previously signed the Company’s Proprietary
Information and Inventions Agreement, and such signed copy is attached hereto as
Attachment A.


3

--------------------------------------------------------------------------------





10.    Employment Relationship. Your employment with the Company will be “at
will,” meaning that either you or the Company may terminate your employment at
any time and for any reason, with or without cause. Any contrary representations
that may have been made to you are superseded by this letter agreement. This is
the full and complete agreement between you and the Company on this term.
Although your job duties, title, compensation and benefits, as well as the
Company’s personnel policies and procedures, may change from time to time, the
“at will” nature of your employment may only be changed in an express written
agreement signed by you and a duly authorized officer of the Company (other than
you).
11.    Outside Activities. While you render services to the Company, you agree
that you will not engage in any other employment, consulting or other business
activity without the prior written consent of the Chief Executive Officer. While
you render services to the Company, you also will not assist any person or
entity in competing with the Company, in preparing to compete with the Company
or in hiring any employees or consultants of the Company.
12.    Withholding Taxes. All forms of compensation referred to in this letter
agreement are subject to reduction to reflect applicable withholding and payroll
taxes and other deductions required by law.
13.    Drug Testing and Background Check. As a condition of employment by the
Company, you previously authorized the Company to conduct a background check
prior to your commencing work at the Company, which included a criminal
investigation and verification of citizenship/immigration status, employment
history, and education. In consideration for the offer of employment set forth
herein, you hereby waive any and all claims that you may have against the
Company for invasion of your privacy in respect of the drug testing and
background checks referenced above.
14.    Entire Agreement. This letter agreement supersedes and replaces any prior
agreements, representations or understandings, whether written, oral or implied,
between you and the Company, including the Original Offer.
*****


4

--------------------------------------------------------------------------------







You may indicate your agreement with these terms and accept these terms by
signing and dating the enclosed duplicate original of this letter agreement and
returning it to the undersigned.
 
 
Very truly yours,
 
 
 
 
 
GLOBAL EAGLE ENTERTAINMENT INC.
 
 
 
 
 
By: /s/ Zant Chapelo
 
 
 
 
 
Printed Name: Zant Chapelo
 
 
 
 
 
Title: SVP–People & Organization Development
 
 
 
 
 
I have read and accept the terms in this letter agreement:
 
 
 
 
 
/s/ Kevin D. Trosian
 
 
Signature of Kevin D. Trosian
 
 
 
 
 
Dated:
August 9, 2016
 
 



Attachment
Attachment A: Confidentiality, Proprietary Information and Invention Assignment


5

--------------------------------------------------------------------------------







Attachment A
GLOBAL EAGLE ENTERTAINMENT INC.
EMPLOYEE STATEMENT & AGREEMENTS REGARDING
CONFIDENTIALITY, PROPRIETARY INFORMATION
AND INVENTION ASSIGNMENT
In consideration of and as a condition of my employment and continued employment
with Global Eagle Entertainment Inc., its subsidiaries, affiliates, successors
or assigns (together “Global Eagle”), and my receipt of the salary and other
compensation to be paid to me by Global Eagle, I, the undersigned employee, do
hereby agree to the following (this “Agreement”):
1.    PROPRIETARY INFORMATION, COPYRIGHTS, MASK WORKS & INVENTIONS
Global Eagle is an electronics, entertainment and services firm engaged in the
research, development, manufacturing, sale, support and provision of electronic
and communication systems, entertainment content, content logistics and
processing, and components and materials for providing broadband internet, video
and voice services on aircraft (the “Business of Global Eagle”).
The success of Global Eagle depends, among other things, upon strictly
maintaining confidential and secret information relating to its trade secrets,
technology, accounting, costs, research, development, sales, manufacturing,
methods, production, testing, implementation, marketing, financial information,
financial results, products, customers, suppliers, staffing levels, employees,
shareholders, officers and other information peculiarly within the knowledge of
and relating to the Business of Global Eagle, and to which employees may acquire
knowledge or have access to during the course of their employment by Global
Eagle. All such information is hereinafter collectively referred to as
“Proprietary Information.” Proprietary Information shall be broadly defined. It
includes all information, data, trade secrets or know-how that has or could have
commercial value or other utility in the Business of Global Eagle or in which it
contemplates engaging. Proprietary Information also includes all information the
unauthorized disclosure of which is or could be detrimental to the interests of
Global Eagle, whether or not such information is identified as confidential or
proprietary information by Global Eagle.
Notwithstanding the above, Proprietary Information shall not include any
information, data, trade secrets or know-how that (i) I can prove was known by
me prior to the commencement of my employment with Global Eagle or (ii) is or
becomes publicly known from another source that is under no obligation of
confidentiality to Global Eagle without fault on my part. I do not know any


6

--------------------------------------------------------------------------------





information, data, trade secrets or know-how that would be Proprietary
Information but for this provision.
The success of Global Eagle also depends upon the timely disclosure of
inventions made by Global Eagle employees in the course of their employment and,
in appropriate circumstances, the full cooperation of employee inventors in
filing, maintaining and enforcing United States and foreign country patent
applications and patents covering such inventions.
In view of the foregoing and in consideration of my employment by Global Eagle
and as a further condition thereof, I agree as follows:
A.
PREVIOUS EMPLOYMENT

I acknowledge that it is the policy of Global Eagle to require that its
employees strictly honor all obligations regarding proprietary information of
former employers. I acknowledge and agree that I have a continuing obligation to
protect and safeguard the proprietary information of my former employer(s), if
any. I agree to read my agreement(s), if any, with my former employers(s) with
respect to proprietary information and to abide by all the terms and conditions
set forth therein.
B.
PROPRIETARY INFORMATION

I shall use my best efforts to exercise utmost diligence to protect and guard
the Proprietary Information of Global Eagle. Neither during my employment by
Global Eagle nor thereafter shall I, directly or indirectly, use for myself or
another, or disclose to another, any Proprietary Information (whether acquired,
learned, obtained or developed by me alone or in conjunction with others) of
Global Eagle, except as such disclosure or use is (i) required in connection
with my employment with Global Eagle, (ii) consented to in writing by Global
Eagle or (iii) legally required to be disclosed pursuant to a subpoena or court
order, and in the case of (iii), disclosure may only be made after I have
informed Global Eagle of such requirement and assisted Global Eagle in taking
reasonable steps to seek a protective order or other appropriate action. I agree
not to remove any materials relating to the work performed at Global Eagle
without the prior written permission of the Board of Directors of Global Eagle.
Upon request by Global Eagle at any time, including the event of my termination
of employment with Global Eagle, I shall promptly deliver to Global Eagle,
without retaining any copies, notes or excerpts thereof, all memoranda,
journals, notebooks, diaries, notes, records, plats, sketches, plans,
specifications, or other documents (including documents on electronic media)
relating directly or indirectly to any Proprietary Information made or compiled
by or delivered or made available to or otherwise obtained by me. Each of the
foregoing


7

--------------------------------------------------------------------------------





obligations shall apply with respect to Proprietary Information of customers,
contractors and others with whom Global Eagle has a business relationship,
learned or acquired by me during the course of my employment by Global Eagle.
The provisions of this section shall continue in full force and effect after my
termination of employment for whatever reason.
C.
COPYRIGHT & MASK WORKS

All rights in and to any copyrightable material (including, but not limited to,
computer programs) or material protectable as a mask work under the
Semiconductor Chip Protection Act of 1984 which I may originate pursuant to or
in connection with the Business of Global Eagle, and which are not expressly
released by Global Eagle in writing, shall be deemed as a work for hire and
shall be the sole and exclusive property of Global Eagle, its successors,
assigns or other legal representatives.
D.
INVENTIONS

With the exception of "EXEMPT" inventions, as defined herein, any and all
inventions, including original works of authorship, concepts, trade secrets,
improvements, developments and discoveries, whether or not patentable or
registrable under copyright or similar laws, which I may conceive or first
reduce to practice (or cause to be conceived or first reduced to practice),
either alone or with others during the period of my employment by Global Eagle
(hereinafter referred to as “Global Eagle Inventions”) shall be the sole and
exclusive property of Global Eagle, its successors, assigns, designees, or other
legal representatives (“Global Eagle Representatives”) and shall be promptly
disclosed to Global Eagle in writing, and I hereby assign to Global Eagle all of
my right, title and interest in such Global Eagle Inventions.
I agree to keep and maintain adequate and current written records of all Global
Eagle Inventions and their development that I make (solely or jointly with
others) during the period of employment. These records will be in the form of
notes, sketches, drawings, and any other format that may be specified by Global
Eagle. The records will be available to and remain the sole property of Global
Eagle at all times.
I shall, without further compensation or consideration, but at no expense to me:
(a)
Communicate to Global Eagle any facts known by me respecting said Global Eagle
Inventions;



8

--------------------------------------------------------------------------------





(b)
do all lawful acts, including the execution and delivery of all papers and
proper oaths and the giving of testimony deemed necessary or desirable by Global
Eagle or Global Eagle Representatives, with regard to said Global Eagle
Inventions, for protecting, obtaining, securing rights in, maintaining and
enforcing any and all copyrights, patents, mask work rights or other
intellectual property rights in the United States and throughout the world for
said Global Eagle Inventions, and for perfecting, affirming, recording and
maintaining in Global Eagle and Global Eagle Representatives sole and exclusive
right, title and interest in and to the Global Eagle Inventions, and any
copyrights, Patents, mask work rights or other intellectual property rights
relating thereto; and

(c)
generally cooperate to the fullest extent in all matters pertaining to said
Global Eagle Inventions, original works of authorship, concepts, trade secrets,
improvements, developments and discoveries, any and all applications,
specifications, oaths, assignments and all other instruments which Global Eagle
shall deem necessary in order to apply for and obtain such rights and in order
to assign and convey to Global Eagle, its successors, assigns and nominees the
sole and exclusive rights, title and interest in and to such Global Eagle
Inventions, and any copyrights, patents, mask work rights or other intellectual
property rights relating thereto.

An "EXEMPT" invention is one which:
(a)
was developed entirely on my own time without using Global Eagle equipment,
supplies, facilities, or trade secret information;

(b)
does not relate at the time of conception or reduction to practice of the
invention to Global Eagle business, or to its actual or demonstrably anticipated
research or development; and

(c)
does not result from any work performed by me for Global Eagle.

Inventions which I consider to be "EXEMPT" but made solely or jointly with
others during the term of my employment, shall be disclosed in confidence to
Global Eagle for the purpose of determining such issues as may arise.
I acknowledge and agree that my obligations with respect to the foregoing shall
continue after the termination of my employment with Global Eagle. If Global
Eagle is unable because of my mental or physical incapacity or for any other
reason to secure my signature to apply for or to pursue any application for any
United States


9

--------------------------------------------------------------------------------





or foreign patents or copyright registrations covering Global Eagle Inventions
or original works of authorship assigned to Global Eagle as above, then I hereby
irrevocably designate and appoint Global Eagle and its duly authorized officers
and agents as my agent and attorney in fact, to act for and in my behalf and
stead to execute and file any such applications and to do all other lawfully
permitted acts to further the prosecution and issuance of letters, patents or
copyright registrations thereon with the same legal force and effect as if
executed by me.
Listed on the attached sheet by descriptive title for purposes of identification
only are all of the inventions made by me (conceived and reduced to practice)
prior to my employment by Global Eagle that I consider to be my property and
excluded from this Agreement.
NOTICE UNDER SECTION 2872
This Agreement has been drafted to be in conformance with Section 2870 of
Article 3.5 (INVENTIONS MADE BY EMPLOYEE) of the Labor Code of the State of
California as amended 1991 and, as required by Section 2872, notification is
hereby given that this Employment Agreement does not apply to an invention which
qualifies as an "EXEMPT" invention under the provisions of Section 2870. Global
Eagle reserves the right to modify Provision D to conform to applicable state or
federal law. Please note that your obligations under this Agreement may change
pursuant to changes in the law of the State of California. California Labor Code
Section 2870 reads as follows:
(a)    Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer's equipment,
supplies, facilities, or trade secret information except for those inventions
that either: (1) Relate at the time of conception or reduction to practice of
the invention to the employer's business, or actual or demonstrably anticipated
research or development of the employer; or (2) Result from any work performed
by the employee for the employer, (b) To the extent a provision in an employment
agreement purports to require an employee to assign an invention otherwise
excluded from being required to be assigned under subdivision (a), the provision
is against the public policy of this state and is unenforceable.
2.    NON-COMPETITION AND NON-SOLICITATION
I acknowledge and agree that Global Eagle is entitled to protect its legitimate
business interests and investments and prevent me from using my knowledge of its
trade secrets and Proprietary Information to the detriment of Global Eagle. I
also acknowledge that the nature of the business


10

--------------------------------------------------------------------------------





of Global Eagle is such that the on-going relationship among Global Eagle and
its employees, clients and customers is material and has a significant effect on
the ability of Global Eagle to obtain business. In view of the foregoing and in
consideration of my employment by Global Eagle and as further condition thereof,
I agree as follows:
A.
NON-COMPETITION

During the period of my employment, I will use my best efforts, skill and
judgment to promote and advance Global Eagle’s business interests and refrain
from competing, directly or indirectly, with Global Eagle.
B.
NON-SOLICITATION

During the period of my employment and for one (1) year thereafter (the
“Restricted Period”), I will not, without Global Eagle's prior written consent,
directly or indirectly, induce, knowingly solicit or encourage to leave the
employment of Global Eagle, any employee of Global Eagle.
I acknowledge that the limits set forth herein are reasonable and properly
required to adequately protect Global Eagle’s legitimate business interests and
to prevent unfair competition. However, if in any proceeding, a court or
arbitrator shall refuse to enforce this Agreement, whether because the time
limit is too long or because the restrictions contained herein are more
extensive (whether as to geographic area, scope of business or otherwise) than
is necessary to protect the business of Global Eagle, it is expressly understood
and agreed between the parties hereto that this Agreement is deemed modified to
the extent necessary to permit this Agreement to be enforced in any such
proceedings.
3.    ARBITRATION
Any and all claims or controversies arising out of or relating to my employment,
the termination thereof, or otherwise arising between the parties hereto shall,
in lieu of a jury or other civil trial, be settled by final and binding
arbitration before a single arbitrator in Los Angeles, California, in accordance
with then-current rules of the American Arbitration Association applicable to
employment disputes. This agreement to arbitrate includes all claims whether
arising in tort or contract and whether arising under statute or common law
including, but not limited to, any claim of breach of contract, discrimination
or harassment of any kind. The obligation to arbitrate such claims shall
continue forever, and the arbitrator shall have jurisdiction to determine the
arbitrability of any claim. The arbitrator shall have the authority to award any
and all damages otherwise recoverable in a court of law. The arbitrator shall
not have the authority to add to, subtract from or modify any of the terms of
this Agreement. Judgment on any award rendered by the arbitrator may be entered
and enforced by any court having jurisdiction thereof. I agree to pay the
then-current


11

--------------------------------------------------------------------------------





Superior Court of California filing fee towards the costs of the arbitration
(i.e., filing fees, administration fees, and arbitrator fees), and each party
shall be responsible for paying its own other costs for the arbitration,
including, but not limited to, attorneys’ fees, witness fees, transcript fees,
or other litigation expenses. I shall not be required to pay any type or amount
of expense if such requirement would invalidate this agreement or would
otherwise be contrary to the law as it exists at the time of the arbitration.
The prevailing party in any arbitration shall be entitled to recover its
reasonable attorney’s fees and costs, where authorized by contract or statute.
This section does not apply or restrict either party hereto from seeking
equitable relief, including injunctive relief, from any court having competent
jurisdiction for violating this Agreement or any applicable law.
4.    EQUITABLE RELIEF
I expressly agree and understand that in the event that I breach this Agreement
it will result in irreparable harm to Global Eagle, and that the damages flowing
from such breach cannot be adequately measured in monetary terms. I further
expressly acknowledge that the remedy at law for any such breach of this
Agreement will be inadequate. Accordingly, it is agreed that Global Eagle shall
be entitled, among other remedies, to immediate equitable relief, from a court
having jurisdiction over the matter including a temporary restraining order,
preliminary injunction and permanent injunction for any such breach or
threatened breach. The party prevailing in any such action or proceeding shall
be paid all reasonable attorneys’ fees by the other party as well as costs.
5.    GENERAL PROVISIONS
A.
This Agreement will be governed by the laws of the State of California.

B.
This Agreement sets forth the entire agreement and understanding between Global
Eagle and me relating to the subject matter herein and merges all prior
discussions between us. No modification of or amendment to this Agreement, nor
any waiver or any rights under this Agreement, will be effective unless in
writing signed by the party to be charged. Any subsequent change or changes in
my duties, salary or compensation will not affect the validity or scope of this
Agreement.

C.
Nothing contained herein shall be construed to require the commission of any act
contrary to law. Should there be any conflict between any provisions hereof and
any present or future statute, law, ordinance, regulation, or other
pronouncement having the force of law, the latter shall prevail, but the
provision of this Agreement affected thereby shall be curtailed and limited only
to the extent necessary to bring it within the requirement of the law, and the
remaining provisions of this Agreement shall remain in full force and effect.



12

--------------------------------------------------------------------------------





D.
This Agreement may not be assigned by me without the prior written consent of
Global Eagle. Subject to the foregoing sentence, this Agreement will be binding
upon my heirs, executors, administrators and other legal representatives and
will be for the benefit of Global Eagle, its successors, and its assigns.

E.
The provisions of this Agreement are severable, and if any one or more
provisions may be determined to be illegal or otherwise unenforceable, in whole
or in part, the remaining provisions or parts thereof shall nevertheless be
binding and enforceable. In the event that any provision of this Agreement is
deemed unenforceable, Global Eagle and I agree that a court or an arbitrator
chosen pursuant to the terms hereof shall reform such provision to the extent
necessary to cause it to be enforceable to the maximum extent permitted by law.
Global Eagle and I agree that each desires the court or arbitrator to reform
such provision, and therefore agree that the court or arbitrator will have
jurisdiction to do so and that each will abide by the determination of the court
or arbitrator.

I have had the opportunity to review this Agreement at my leisure and have had
the opportunity to ask questions regarding the nature of my employment with
Global Eagle I have also been advised that I would be given the opportunity to
allow my legal counsel to assist me in the review of this Agreement prior to my
execution of this Agreement. I agree to execute any proper oath or verify any
proper document required to carry out the terms of this Agreement. I represent
that my performance of all the terms of this Agreement will not breach any
agreement to keep in confidence proprietary information acquired by me in
confidence or in trust prior to my employment by Global Eagle. I have not
entered into, and I agree I will not enter into any oral or written agreements
in conflict herewith.
[signature page follows]




13

--------------------------------------------------------------------------------






I have read, and I understand and agree to comply with all conditions above
without any reservation whatsoever.
Signature: /s/ Kevin Trosian   
Date: May 27, 2014
Print Employee Name: Kevin Trosian
 
 
 
Global Eagle Entertainment Inc.
 
By: /s/ Zant Chapelo
 
Name: Zant Chapelo
 
Title: SVP Human Resources
 





